 1   PAUL B. BEACH, State Bar No. 166265
     RAYMOND W. SAKAI, State Bar No. 193507
 2   rsakai@lbaclaw.com
     EMILY B. SUHR, State Bar No. 306658
 3   esuhr@lbaclaw.com
     LAWRENCE BEACH ALLEN & CHOI, PC
 4   100 West Broadway, Suite 1200
     Glendale, California 91210-1219
 5   Telephone No. (818) 545-1925
     Facsimile No. (818) 545-1937
 6
     Attorneys for Defendants
 7   County of Los Angeles and Sheriff Alex Villanueva
 8
 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
12
      KRIZIA BERG, GRACE BRYANT,           )   Case No. 2:20-cv-07870-DMG-PD
13    JAMES BUTLER, NOELANI DEL            )
      ROSARIO-SABET, LINDA JIANG,          )   Honorable Dolly M. Gee
14    SEBASTIAN MILITANTE,                 )
      CHRISTIAN MONROE,                    )
15    MATTHEW NIELSEN, EMANUEL             )   DECLARATIONS OF RAYMOND
      PADILLA, SHAKEER RAHMAN,             )   W. SAKAI, ROBERT J. LEWIS,
16    AUSTIN THARPE, TRAVIS                )   CHARLES L. MCDANIEL AND
      WELLS, DEVON YOUNG,                  )   M. COPPES AND EXHIBITS IN
17    individually and on behalf others    )   SUPPORT OF OPPOSITION TO
      similarly situated,                  )   PLAINTIFFS’ SUPPLEMENTAL
18                                         )   BRIEF SUPPORTING THEIR
                      Plaintiffs,          )   APPLICATION FOR A
19                                         )   PRELIMINARY INJUNCTION
              vs.                          )
20                                         )   [Opposition and Evidentiary
      COUNTY OF LOS ANGELES, a             )   Objections filed concurrently
21    municipal entity, SHERIFF ALEX       )   herewith]
      VILLANUEVA, and Does 1-10            )
22    inclusive,                           )
                                           )
23                    Defendants.          )
                                           )
24
25
26
27
28


                                           1
     BERG\DECL RE OPP TO SUPP BRIEF
 1           TO THE HONORABLE COURT, ALL PARTIES, AND TO THEIR
 2   ATTORNEYS OF RECORD:
 3           Defendants County of Los Angeles and Sheriff Alex Villaneuva hereby
 4   submit the following declarations and exhibits in support of their Opposition to
 5   Plaintiffs’ Supplemental Brief Supporting Their Application For A Preliminary
 6   Injunction.
 7
 8
 9   Dated: October 23, 2020          LAWRENCE BEACH ALLEN & CHOI, PC
10
11                                         By      /s/ Raymond W. Sakai                 _
12                                                Raymond W. Sakai
                                                  Attorneys for Defendants
13
                                                  County of Los Angeles and
14                                                Sheriff Alex Villanueva
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
     BERG\DECL RE OPP TO SUPP BRIEF
 1                                               INDEX
 2    DECLARATIONS
 3                     PAGES          DESCRIPTION
 4                        1-2         Supplemental Declaration of Raymond W. Sakai
 5                                    Supplemental Declaration of Commander Robert J.
 6                        3-4         Lewis
 7                                    Supplemental Declaration of Lieutenant Charles L.
 8                        5-9         McDaniel
 9                      10-14         Declaration of Sgt. M. Coppes
10    EXHIBITS
11    EXHIBIT          PAGES          DESCRIPTION
12         D            15-18         CBS Los Angeles website article and video
13         E            19-21         AP website article and video
14         F            22-27         Los Angeles Times website article
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
     BERG\DECL RE OPP TO SUPP BRIEF
 1                        DECLARATION OF RAYMOND W. SAKAI
 2
 3           I, Raymond W. Sakai, declare as follows:
 4           1.      I am an attorney at law duly licensed to practice before this Court
 5   and all the courts of the State of California. I am an associate of the law firm of
 6   Lawrence Beach Allen & Choi, PC, attorneys of record for Defendants County of
 7   Los Angeles and Sheriff Alex Villanueva in the above-entitled action. If called
 8   upon as a witness, I could and would competently testify to the following facts as
 9   personally known to me or upon information and belief.
10           2.      Attached hereto and incorporated hereby as Exhibit “D” are true and
11   correct copies of a CBS Los Angeles website article published on September 25,
12   2020, titled “Protester Hit By Truck During Hollywood Demonstration To Protest
13   Death of Breonna Taylor” and the embedded video clip, which can also be
14   viewed at https://losangeles.cbslocal.com/2020/09/25/breonna-taylor-hollywood-
15   forever-cemetery-protester-injured/.
16           3.      Attached hereto and incorporated hereby as Exhibit “E” are true and
17   correct copies of a AP website article published on September 25, 2020, titled “1
18   hurt, car crashed in fights at Los Angeles protest” and the embedded video clip,
19   which can also be viewed at https://apnews.com/article/hit-and-run-hollywood-
20   los-angeles-police-police-brutality-bacbaf4f26a2128636be75a33b7a9041.
21           4.      Attached hereto and incorporated hereby as Exhibit “F” is true and
22   correct copy of a Los Angeles Times website article published on September 24,
23   2020, titled “Driver plows through Breonna Taylor protest in Hollywood, hitting
24   at least one person”, which can also be viewed at
25   https://www.latimes.com/california/story/2020-09-24/breonna-taylor-hollywood-
26   protest.
27
28


                                                 1
     BERG\DECL RE OPP TO SUPP BRIEF
 1           5.      Recently, likely as a result of protesters posting personal information
 2   on the internet, known as “doxing”, about a LASD’s Sheriff’s Response Team
 3   supervisor (“deputy”), the outside of the deputy’s home was vandalized. Among
 4   the spray painting, there was an ominous threat on the sidewalk that “WE KNOW
 5   WHERE U LIVE.” In the interest of protecting the deputy from further attacks,
 6   the postings have not been submitted with this filing. Should the Court wish to
 7   review them, they will be filed under seal.
 8
 9
             I declare under penalty of perjury under the laws of the United States of

10
     America and the State of California that the foregoing is true and correct.

11
             Executed on October 23, 2020, at Los Angeles, California.

12
13
                                                            /s/ Raymond W. Sakai

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
     BERG\DECL RE OPP TO SUPP BRIEF
 1                            SUPPLEMENTAL DECLARATION OF
 2                              COMMANDER ROBERT J. LEWIS
 3
 4           I, Robert J. Lewis, declare as follows:
 5           1.      I am employed by the County of Los Angeles as a Commander with
 6   the Los Angeles County Sheriff’s Department (“LASD”). If called upon as a
 7   witness, I could and would competently testify to the following facts as
 8   personally known to me or upon information and belief.
 9           2.      Formed in 1850, the LASD is the largest Sheriff’s Department in the
10   world, serving an area in excess of 3,000 square miles, with a jurisdiction of
11   nearly three million and responding to over 1 million calls for service annually.
12           3.      I have been employed with the LASD for over 35 years and my
13   current assignment is as a Commander with the LASD’s Special Operations
14   Division (“SOD”). Through its various bureaus and details, SOD provides
15   support to all LASD units and mutual aid assistance to outside agencies. The
16   Emergency Operations Bureau (“EOB”), which is part of SOD, is the primary
17   resource for coordinating the LASD’s response to natural disasters and complex
18   emergencies, including civil unrest. EOB works closely with county, city, state,
19   and federal agencies and well as community resources to serve the needs of the
20   public.
21           4.      I submit this supplemental declaration in support of Defendants’
22   Opposition to Plaintiffs’ Supplemental Brief.
23           5.      I am informed and believe that Plaintiffs claim, in addition to what
24   was addressed in my previous declaration, that the LASD has a policy or practice
25   of targeting legal observers and members of the press at protests with deployment
26   of less lethal tools. No such policy or practice exists. In fact, as set forth in my
27   prior declaration (¶¶35-37), the LASD goes to great lengths to train our deputies
28   to respect all citizens’ constitutional rights.


                                                  3
     BERG\DECLS & EXHS IN OPP TO SUPP BRIEF
1            I declare under penalty of perjury under the laws of the State of California
2    that the foregoing is true and correct.
             Executed on October 23, 2020, at Los Angeles, California.
 4
                                                      i
                                                  /
5
                                               Robert J. Lewis
6
 7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
     BERCADECLS & EXHS IN OPP TO SUPP BRIEF
 1                          SUPPLEMEMTAL DECLARATION OF
 2                         LIEUTENANT CHARLES L. McDANIEL
 3
 4          I, Charles L. McDaniel, declare as follows:
 5          1.      I am employed by the County of Los Angeles as a Lieutenant with
 6   the Los Angeles County Sheriff’s Department (“LASD” or “Department”). If
 7   called upon as a witness, I could and would competently testify to the following
 8   facts as personally known to me or upon information and belief.
 9          2.      I have been employed with the LASD for 32 years and am currently
10   assigned as a Lieutenant at LASD’s South Los Angeles Station (“Station”). I am
11   also a member of the LASD’s Sheriff’s Response Team (“SRT”), and have been
12   so since 2016.
13          3.      I submit this supplemental declaration in support of Defendants’
14   Opposition to Plaintiffs’ Supplemental Brief.
15
16                             September 11, 2020 Press Conference
17          4.      I am informed and believe that Plaintiffs are seeking an order
18   enjoining the LASD from using less lethal tools against peaceful protesters. I am
19   also informed and believe that Plaintiffs, in support of their application, claim that
20   on September 11, 2020, the LASD “intended to intimidate the participants” of a
21   press conference at the Station. This allegation is false.
22          5.      As set forth in Captain Duane Allen, Jr. and my previous
23   declarations (Dkt. No. 23-1, pp. 17-18, 22-30), from August 31, 2020 to
24   September 12, 2020, there were almost daily protest in front of the Station. In
25   response, there were LASD deployments to ensure the safety of those large
26   gatherings and the security of the surrounding facilities.
27          6.      On September 11, 2020, I commanded SRT squads, which as on the
28   other days, deployed outside of the Station in advance of the protests.


                                                5
     BERG\DECL OF McDANIEL RE OPP TO TRO
 1           7.     In order to secure the Station’s front parking lot, the night before, the
 2   adjoining driveway had been closed off with LASD yellow barricade tape that has
 3   “DO NOT CROSS” printed on it, which is commonly referred to as crime scene
 4   tape.
 5           8.     The organizers set up the press conference directly next to this area
 6   that had been taped off.
 7           9.     Similar to the other days, deputies were positioned in front of the
 8   Station. Due to the site selection of the press conference, the deputies were
 9   approximately 50 yards away.
10           10.    Several individuals crossed under the tape to confront the deputies,
11   who ordered them back. After the individuals complied, yellow barrier wire
12   (what Plaintiffs refer to as a “slinky”) was deployed at the location of the tape to
13   avoid further direct confrontation.
14           11.    At no point during the press conference did any deputy interfere with
15   anyone who was speaking.
16           12.    Well after the press conference concluded, barrier wire was moved
17   into designated locations in advance of the protest.
18
19                       September 8, 2020 - South Los Angeles Station
20           13.    In my initial declaration (Dkt. No. 23-1, pp. 26-29, ¶7 [“McDaniel
21   Decl.”]), I summarized the September 8, 2020, protest at the South Los Angeles
22   Station.
23           14.    Plaintiffs have submitted an approximately 14-minute social media
24   video purporting to show select events from that night.
25           15.    To assist the Court in its analysis, below is a brief summary of
26   relevant portions of the video:
27
28


                                                  6
     BERG\DECL OF McDANIEL RE OPP TO TRO
 1                    Time
 2                    0.00         The video begins in the street, near the intersection of
 3                                 Normandie Avenue and Imperial Highway, near the
 4                                 South Los Angeles Station. It should be noted that this
 5                                 a major, busy intersection.
 6                    0.33         An unlawful assembly is declared per Penal Code §407
 7                                 and dispersal orders are given. Some in the group can
 8                                 be heard shouting responses to the dispersal order.
 9                                 Dispersal orders, including several options on
10                                 directions to leave the scene were constantly given
11                                 through the majority of the video.
12                    2:02         In the middle of the street, a group begins to forms
13                                 what they can later be heard to refer to as a “shield
14                                 wall”, consisting of various “shields,” umbrellas and
15                                 other objects.
16                    2:30         Someone in the group on a megaphone can be heard
17                                 saying, “If you are afraid of getting arrested, the time to
18                                 leave is now.”
19                    3:17         The same person can be heard directing the formation
20                                 of the “shield wall,” saying “they are going to shoot us
21                                 from both sides.”
22                    3:56         Another person in the group with a megaphone can be
23                                 heard saying, “If you cannot be arrested right now, or
24                                 you do not feel safe, now is the time to go.”
25                    4:50 –       The camera person walks in front of the “shield wall”
26                    5:10         showing it consists of umbrellas, what appears to be an
27                                 actual circular black metal shield – wielded by a person
28


                                                    7
     BERG\DECL OF McDANIEL RE OPP TO TRO
 1                    Time
 2                                 wearing what appears to be body armor and a helmet,
 3                                 and other objects.
 4                    5:18         One individual wearing a helmet with googles and a
 5                                 large backpack walks toward the deputies and shouts
 6                                 through a megaphone, “We are not going f---
 7                                 anywhere!”
 8                    5:38         A shield consisting of a mirror with broken glass can be
 9                                 seen in the “shield wall”
10                    6:14         Apparently, in response to the continuing dispersal
11                                 orders, someone in the group shouts “how the f— do
12                                 we cooperate?”
13                    7:12         A paramedic truck, with lights and sirens, is shown
14                                 being impeded by the group people in the street.
15                    7:22         As the group was blocking a major city street, an
16                                 individual dressed in all black and using a megaphone
17                                 can be seen in the middle of an intersection attempting
18                                 to direct traffic. As it was nighttime, this was an
19                                 incredibly dangerous situation for both the individual
20                                 and the motorist.
21                    7:58         In response to the deputies removing the yellow barrier
22                                 wire, which can be heard referred to as a “slinky”,
23                                 someone in the group can be heard saying, “All right
24                                 y’all, that means it’s going to start.”
25                    8:27         A siren is activated as the deputies, in a straight row,
26                                 begin to slowly walk down the street towards the group.
27                    9:56         After over a minute, the deputies reach the intersection
28                                 of Normandie and Imperial and pause.

                                                    8
     BERG\DECL OF McDANIEL RE OPP TO TRO
     1                      Ti *w*a
                            i line
     2                      10:21         Behind the shield wall, a protester can be seen with a
     3                                    water bottle in his hand.
     4                      10:37         The siren stops.
     5                      10:55         To the right of the group, vehicular traffic can be seen
     6                                   continuing to pass them in the street. For obvious
     7                                   reasons, this is incredibly dangerous for both the
     8                                   members of the group and the motorists.
     9                      11:27        After pausing, the deputies, still in a row, can be seen
 10                                      walking slowing, turning the comer at the intersection.
11                                       The “shield wall” group maintains their formation as
 12                                      they walk down the street.
 13                        12:46         On the right of the screen, two individuals at front
 14                                      comer of the “shield wall” can be seen running away
15
                                         behind the “shield wall.”
16                         12:56         Responding to objects being thrown, the deputies
17
                                         deploy a brief , directed round of less lethal tools.
18
19                I declare under penalty of perjury under the laws of the State of California
20        that the foregoing is true and correct.
21               Executed on October 23, 2020, at Los Angeles, California.
22
23
24                                                      haffes L. McDaniel
25
26
27
28


                                                             9
         BERG\DECL OF McDANIEL RE OPP TO TRO
1                        DECLARATION OF SERGEANT M. COPPES
2
3            I, M. Coppes, declare as follows:
4            1.      I am employed by the County of Los Angeles as a Sergeant with the
5    Los Angeles County Sheriff’s Department (“LASD”). If called upon as a
6    witness, I could and would competently testify to the following facts as
7    personally known to me or upon information and belief.
8            2.      I have been employed with the LASD since 2012 and am currently
9    assigned to the LASD’s County Services Bureau. I am also a member of the
10   LASD’s Sheriff’s Response Team (“SRT”), and have been so since 2017.
11           3.      On September 25, 2020, I commanded a SRT squad in West
12   Hollywood.
13           4.      I am informed and believe that Plaintiffs allege that on the
14   September 25, 2020 the LASD used indiscriminate force against peaceful
15   protesters that were not threatening the deputies. This is an inaccurate account of
16   what occurred.
17           5.      I am further informed and believe there are allegations that the
18   LASD deliberately targeted legal observers and members of the press. Based on
19   my training and experience with SRT, this is not true.
20           6.      In September 2020, there were three LASD deployments to the West
21   Hollywood Station in response to planned large protests. I am informed and
22   believe, on September 19 and 26, 2020, none of the conduct of the protesters
23   necessitated the deployment of any less lethal tools.
24           7.      On September 25, 2020, SRT was deployed to the West Hollywood
25   Station to maintain the peace and ensure public safety in advance of a large
26   protest following news reports of various injuries to protesters and damage to
27   vehicles at the previous night’s protest in Hollywood. For example, protesters
28   were struck by vehicles, with at least one being hospitalized.


     BERG\DECLS & EXHS RE OPP SUPPL BRIEF
                                                   10
1    (https://losangeles.cbslocal.com/2020/09/25/breonna-taylor-hollywood-forever-
2    cemetery-protester-injured/ [embedded video shows protester being hit by a
3    pickup truck]). Additionally, a car was chased and attacked by protesters.
4    (https://apnews.com/article/hit-and-run-hollywood-los-angeles-police-police-
5    brutality-bacbaf4f26a2128636be75a33b7a9041 [“A group of protesters in a black
6    pickup truck chased down the white sedan and cut it off”; embedded video shows
7    Prius driver being attacked]). See Declaration of Raymond W. Sakai, Exhs. “D-
8    F.”
9             8.     At approximately 9:05 p.m., after hours of protest and when the
10   protesters and their vehicles created huge grid lock – impeding traffic, including
11   emergency vehicles, an unlawful assembly was declared and dispersal orders
12   given.
13            9.     At approximately 9:20 p.m., further dispersal orders were given.
14            10.    A large group of approximately 100 pedestrian protesters, that were
15   led by two large lifted (higher off the ground than the stock models) pickup
16   trucks, a black Ford F350 and white Chevrolet Silverado, and followed by
17   various other vehicles continued through the streets of West Hollywood violating
18   various Vehicle Code sections, not limited to:
19                   A.      impeding, and at times, blocking traffic
20            (Veh. Code § 22400(a) “No person shall drive upon a highway at such a
21            slow speed as to impede or block the normal and reasonable movement of
22            traffic unless the reduced speed is necessary for safe operation, because of
23            a grade, or in compliance with law”);
24                   B.      failing to stop at posted signs and signals
25            (Veh. Code §22450(a) “The driver of any vehicle approaching a stop sign
26            at the entrance to, or within, an intersection shall stop at a limit line, if
27            marked, otherwise before entering the crosswalk on the near side of the
28            intersection” and §21453(a) “A driver facing a steady circular red signal


     BERG\DECLS & EXHS RE OPP SUPPL BRIEF
                                                     11
1            alone shall stop at a marked limit line . . .”;
2                    C.      carrying occupants in the truck beds
3            (Veh. Code §23116(a) “No person driving a pickup truck or a flatbed
4            motor truck on a highway shall transport any person in or on the back of
5            the truck” and (b) “No person shall ride in or on the back of a truck or
6            flatbed motor truck being driven on a highway.”); and
7                    D.      driving with covered license plates
8            (Veh. Code §5200(a) “When two license plates are issued by the
9            department for use upon a vehicle, they shall be attached to the vehicle for
10           which they were issued, one in the front and the other in the rear” and
11           §5201.1(b) “A person shall not operate a vehicle with a product or device
12           that” obscures, or is intended to obscure, the reading or recognition of a
13           license plate by visual means).
14           11.     Further, some of the pedestrian protesters that failed to disperse
15   walked into the opposing lane of traffic impeding vehicles creating a dangerous
16   situation for themselves and motorist. See Veh. Code § 21954(a) (“Every
17   pedestrian upon a roadway at any point other than within a marked crosswalk or
18   within an unmarked crosswalk at an intersection shall yield the right-of-way to all
19   vehicles upon the roadway so near as to constitute an immediate hazard.”). This
20   was especially so in light of the incidents at the previous night’s protest, which
21   apparently involved the same black pickup truck.
22           12.     There were also reports that some of the remaining protesters had
23   vandalized properties while making their way through West Hollywood.
24           13. At approximately 9:45 p.m., based on the prior dispersal orders after
25   an unlawful assembly (Pen. Code § 407) was announced, the above Vehicle Code
26   violations and, mindful of the injuries at the Hollywood protest the night before,
27   concern for protesters, other vehicle traffic, and pedestrians, deputies conducted a
28   traffic stop of the two large pickup trucks leading the protest near the intersection


     BERG\DECLS & EXHS RE OPP SUPPL BRIEF
                                                    12
1    of Sunset Boulevard and San Vicente Boulevard.
2            14.     Deputies detained the driver and occupants of the Ford pickup truck
3    without incident for further investigation.
4            15.     Deputies detained the driver of the Chevrolet pickup without
5    incident.
6            16.     However, two of the occupants of the Chevrolet’s truck’s bed
7    physically resisted their detention. One of the occupants attempted to forcefully
8    break free by pulling away from the detaining deputy, resulting in both of them
9    going to the ground.
10           17.     Exacerbating the tense and dangerous situation of a deputy being on
11   the ground struggling with an unsearched individual, a second truck bed occupant
12   (“suspect”) jumped down and grabbed the first occupant’s arm in an attempt to
13   free him from the deputy’s detention. (Pen. Code §405a [“A person who
14   participates in the taking by means of a riot of another person from the lawful
15   custody of a peace officer is guilty of a felony. . . .”]). When that second suspect
16   was subsequently taken to the ground, he struggled with deputies, causing a
17   deputy’s loaded firearm to fall to the ground near the two struggling suspects.
18   The suspect then rolled onto his stomach, placing his hands underneath the
19   middle of his body and did not immediately comply with orders and attempts to
20   put his hands behind his back. Not knowing if the suspect, who was unsearched,
21   was reaching for something and in light of other protesters running toward the
22   location, a deputy used his plastic shield, making contact with the suspect’s legs,
23   in order to help gain control of the suspect’s hands. Eventually, deputies were
24   able to handcuff the suspect without further incident. This suspect was arrested
25   on various charges, including a felony.
26           18.     Simultaneous, other protesters began to rush and throw items at the
27   deputies, including a large street utility cover. I am informed and believe that
28   other deputies saw water bottles being thrown and glass breaking. One protester,


     BERG\DECLS & EXHS RE OPP SUPPL BRIEF
                                                   13
 1   dressed all in black and wielding a large umbrella with a pointed tip, ran towards
 2   and got close to where the deputies were struggling with the suspects on the
 3   ground . Later , it was determined that the protester was also running towards the
4    area where a deputy ’ s loaded handgun was on the ground . In order to defend
 5   themselves and deflect the attack, preventing dangerous hand - to- hand contact ,
 6   deputies deployed a brief volley of less lethal tools .
7            19.     Shortly thereafter, the protesters and vehicles dispersed from the
8    area necessitating no further deployment of less lethal tools.
9            20.     As a result of some of the protester’s conduct , there were a number
10   of arrests on charges varying from the attempted taking by means of a riot of
11   another person from the lawful custody of a peace officer ( Pen . Code §405a , a
12   felony ) , unlawful assembly ( Pen . Code §409 ) , and willfully resisting , delaying or
13   obstructing a peace officer ( Pen . Code §148( a )) .
14           21.     Although it is unclear from Plaintiffs’ declarations , it appears that
15   the person they refer to as “Andy” was the suspect , described in f 17, who was
16   arrest on the felony charge. ( See Plaintiffs’ Supplement Brief , 11: 2-8 ) .
17
18           I declare under penalty of perjury under the laws of the State of California
19   that the foregoing is true and correct .
20           Executed on October 23, 2020, at Los Angeles , California.
                                                         -- 7      " '""
                                                                        ''




21
                                                              / / // >
22
                                                M . Copplps
23
24
25
26
27
28



     BERG\DECLS & EXHS RE OPP SUPPL BRIEF
                                                     14
10/22/2020                         Protester Hit By Truck During Hollywood Demonstration To Protest Death Of Breonna Taylor – CBS Los Angeles


                                                                                                         CBSN Los Angeles   CHP Of cer Shot In Gun
                                                                                                         WATCH NOW         Battle With Suspect In                      


 MENU         NEWS         SPORTS         BEST OF          VIDEO        WEATHER         CONTESTS/MORE



  Protester Hit By Truck During Hollywood
  Demonstration To Protest Death Of Breonna
  Taylor
   By CBSLA Staff   September 25, 2020 at 4:30 am      Filed Under: Breonna Taylor, Breonna Taylor Protest, Hollywood Forever Cemetery, KCAL 9, Los Angeles


                                                                                                                     FOLLOW US



                                                                                                                     OUR | NEWSLETTER
                                                                                                                             Sign up and get our latest headlines
                                                                                                                             delivered right to your inbox!

                                                                                                                       Email address



                                                                                                                                        Subscribe Now!




                                                                                                                     MOST VIEWED
                                                                                                                                  'Great Pumpkin' Charlie Brown
                                                                                                                                  Special No Longer Airing On TV (Sort
                                                                                                                                  Of)

                                                                                                                                  Woman Arrested For EDD Fraud As
                                                                                                                                  She Arrived At Riverside Superior
                                                                                                                                  Court For Unrelated Identity Theft
                                                                                                                                  Case

                                                                                                                                  Man Killed After Pickup Flips During
                                                                                                                                  Street Takeover In Costa Mesa;
                                                                                                                                  Driver Charged With Murder

                    HOLLYWOOD (CBSLA) — One protester was hospitalized after                                                      DNA Match Leads To Arrest In
                    being struck by a pickup truck during a Breonna Taylor                                                        Violent 1996 Slaying, Rape Of Boyle
                                                                                                                                  Heights Teen Gladys Arellano
                    demonstration in Hollywood Thursday night.
                                                                                                                                  OC Security Guard Arrested After
                                                                       The incident occurred at about                             Allegedly Impersonating A Federal
                                                                                                                                  Law Enforcement Agent
                                                                       9 p.m. while hundreds of
                                                                       protesters marched down                                    'Worst Possible Outcome': Theme
                                                                       Sunset Boulevard. Video posted                             Park Enthusiasts Blast California's
                                                                                                                                  Reopening Guidelines
                                                                       to social media showed the
                    Cell phone video shows a protester being struck
                    by a pickup truck in Hollywood, Calif., on Sept.   driver of a blue truck striking a                          'Steal A Base, Steal A Taco': Mookie
                    24, 2020. (Credit: JESSICARAYEROG1/Twitter)
                                                                       protester who was holding a                                Betts Earns Everyone In America A
                                                                                                                                  Free Taco With Stolen Base
                                                                       sign, knocking them to the
                    ground.                                                                                                       'Largest Of Its Kind In The World':
                                                                                                                                  Plans For 101 Freeway Wildlife
https://losangeles.cbslocal.com/2020/09/25/breonna-taylor-hollywood-forever-cemetery-protester-injured/comment-page-2/#comments                  Exhibit D - 15 1/7
10/22/2020                     Protester Hit By Truck During Hollywood Demonstration To Protest Death Of Breonna Taylor – CBS Los Angeles

                  The driver then drove off and was initially detained by law                                     Crossing In Agoura Hills Released
                  enforcement a few blocks away from the scene before being
                  allowed to leave.
                                                                                                                  Feds Arrest Rapper Who Bragged
                                                                                                                  About Getting Rich From Filing EDD
                  The injured protester was taken to a hospital in unknown condition.                             Claims In Music Video

                  Los Angeles police said the incident had started with an altercation                            Suspect Dead, Of cer Wounded After
                                                                                                                  Police Pursuit Ends In Gun re On 15
                  between the driver of the pickup truck and a different protester.                               Freeway In Barstow
                  When the pickup truck tried to speed away, that is when the
                  protester was struck, police said. The incident remains under
                  investigation.                                                                      Ad
                                                                                                                    Ads by
                  Then, at about 9:30 p.m., the driver of a white Prius appeared to be                                   Send feedback
                  attempting to drive past the demonstration that was moving down                                       Why this ad?
                  Sunset Boulevard and was quickly surrounded by protesters
                  marching down the street.

                  The driver of that vehicle then drove through the intersection,
                                                                                                     How To Easily Clean Earwax
                  striking a number of protesters, before being boxed in by two other
                                                                                                     Earwax can cause hearing loss and memory loss. Try this
                  vehicles while protesters hit the windows. The Prius then sped off,                simple fix to remove earwax.

                  and was also later stopped by police.


                             LAPD HQ
                             @LAPDHQ

                     The LAPD is are aware of an incident in
                     Hollywood involving several vehicles and a
                     large group of protestors. Here is the
                     information we can verify at this time.




                     11:26 PM · Sep 24, 2020

                         651         1K people are Tweeting about this


                  Demonstrators continued to march down Sunset Boulevard toward
                  the 101 Freeway before turning south on Gower Street, back to
                  where the demonstration had begun, before dispersing.

                  The largely peaceful
                  demonstration began at
                  Hollywood Forever Cemetery,
                  6000 Santa Monica Blvd., at
                  about 7 p.m. where hundreds
                  gathered to protest the grand
                  jury decision in the March
                                                        Sept. 24, 2020. (CBSLA)

https://losangeles.cbslocal.com/2020/09/25/breonna-taylor-hollywood-forever-cemetery-protester-injured/comment-page-2/#comments    Exhibit D - 16 2/7
10/22/2020                        Protester Hit By Truck During Hollywood Demonstration To Protest Death Of Breonna Taylor – CBS Los Angeles

                     shooting death of Breonna
                     Taylor by police in Louisville, Kentucky.

                     This is the second night of demonstrations in Los Angeles following
                     a grand jury decision to not charge any of the of cers directly for
                     Taylor’s death.




                                             Comments (106)




   CCPA Notice


   Challenge Your Brain With This Must-Play Strategy Game. No
   Install.
   Forge Of Empires | Sponsored




   This Game is So Beautiful it's Worth Installing Just to See
                                                                                                                              Exhibit D - 17 3/7
https://losangeles.cbslocal.com/2020/09/25/breonna-taylor-hollywood-forever-cemetery-protester-injured/comment-page-2/#comments
EXHIBIT TO BE FILED WITH NOTICE OF MANUAL FILING




                   Exhibit D
       CBS Los Angeles Video from 09-25-2020



                                          Exhibit D - 18
10/22/ 2020                                                   1 hurt, car crashed in fights at Los Angeles protest


      AP                                                                                                                                    AP NEWS
                                                                                                          Top Stories   Topics v   Video   Listen



                                                                                       ADVERTISEMENT



                                          <                                                                                                       >




     1 hurt, car crashed in fights at Los Angeles protest
      September 25, 2020




                                                                                                                                                                       AD




                                                                                                                                            Ad   | Business Infoline



                                                                                                                                            Trending on AP N

                                                                                                                                            Trump posts unei
                                                                                                                                            interview before



                                                                                                                                            Giuliani shown in
                                                                                                                                            new ‘ Boraf film



                                                                                                                                            AP Week in Picti


                              LOS ANGELES (AP)      —   One person was hurt when a truck ran into a small crowd of people
                              protesting police brutality in Los Angeles Thursday night , authorities said.

                              The driver of a blue pickup truck got into an argument with demonstrators and struck the
                                                                                                                                                                       AD
                              protester who was standing in the street as the driver tried to get away, police said in a statement.
                              The protester was taken to a hospital with minor injuries.

                              Officers stopped and identified the truck’s driver, who said protesters had attacked his vehicle and
                              he was trying to get away,

https://apnews.com/article/hit-and-run-hollywood-los-angeles-police-police-brutality-bacbaf4f26a2128636be75a 33b7a9041             Exhibit E - 19 1/4
10/22/ 2020                                                  1 hurt, car crashed in fights at Los Angeles protest


      AP                                                                                                                                   AP NEWS

                              The driver was released pending the outcome of a hit-and-run investigation.
                                                                                                         Top Stories   Topics v   Video   Listen
                                                                                                                                                   ®
                              A few minutes after that incident , the driver of a white Prius also got involved in an argument with
                              protesters and then tried to drive off, police said. A group of protesters in a black pickup truck
                              chased down the white sedan and cut it off. They and another group of people in a green Mustang
                              confronted the driver and banged on the sedan’s windows.


                                                                          ADVERTISEMENT




                              “The driver of the Prius attempted to flee the area and reversed into a green Mustang behind it,”
                              the police statement said.




                                        LOS ANGELES



                              The Prius was then able to get away, but police say the driver was detained by Hollywood officers a
                              few blocks away. No one was hurt in the second incident, police said.

                              No arrests were announced. Police were continuing to gather information about both incidents.

                              A few dozen demonstrators marched through Hollywood for hours on Thursday, one of many
                              protests across the country demanding justice for Breonna Taylor. Demonstrators were angered


                              after it was announced that the officers who shot the Black woman in her Louisville , Kentucky,
                              apartment during a drug raid last March wouldn’t be charged with her death.




https://apnews.com/article/hit-and-run-hollywood-los-angeles-police-police-brutality-bacbaf4f26a2128636be75a 33b7a9041            Exhibit E - 20 2/4
EXHIBIT TO BE FILED WITH NOTICE OF MANUAL FILING




                   Exhibit E
       AP News Video from September 25, 2020


                                          Exhibit E - 21
10/22/2020                                               Vehicle hits Breonna Taylor protester in Hollywood - Los Angeles Times




     BREAKING NEWS

     Watch live: Trump and Biden meet for final debate




                                                                                CALIFORNIA




       Driver plows through Breonna Taylor protest in Hollywood, hitting at least one person




   Paramedics help a protester who was hit by a vehicle on Sunset Boulevard in Hollywood. (Wally Skalij / Los Angeles Times)


                           By MATTHEW ORMSETH, JAMES QUEALLY

                           SEP. 24, 2020 | 10:07 PM UPDATED 6:37 AM




                           A truck drove through a group of protesters in Hollywood on Thursday night, striking
                           at least one person as it sped through the crowd, according to the police and news
                           footage from the scene.


                           Demonstrators had gathered at 7 p.m. at Hollywood Forever Cemetery before
                           marching through the streets of Hollywood.


                           They were decrying the announcement Wednesday that just one of three Louisville,
                           Ky., police officers involved in the death of Breonna Taylor, who was shot to death in
                           a bungled raid of her apartment, had been charged with a crime. The one indicted




https://www.latimes.com/california/story/2020-09-24/breonna-taylor-hollywood-protest                                              Exhibit F - 22 1/7
10/22/2020                                           Vehicle hits Breonna Taylor protester in Hollywood - Los Angeles Times

                         officer, Brett Hankison, was charged not in connection with Taylor’s death but for
                         allegedly firing blindly into her apartment building.


                         The charging decision, anticipated for months, has infuriated people throughout the
                         country and spurred large protests, including one Wednesday night that drew
                         hundreds of people to downtown Los Angeles.

                                                                       ADVERTISEMENT


                                                                                            Ads by
                                                                                       Send feedback   Why this ad?




                         On Thursday, the group in Hollywood was walking down Sunset Boulevard, video
                         posted to Twitter and YouTube shows, when a dark-colored pickup accelerated
                         among the protesters, striking one directly and hurtling the person backward. The
                         truck then sped down Sunset Boulevard, nearly hitting other people who leaped out
                         of the way, the footage shows.


                                             WORLD & NATION

                                             ‘A lot of hurt.’ With no police charges in Breonna Taylor case, mourning
                                             blankets Louisville and nation
                                             Sep. 24, 2020




                         Capt. Steve Lurie, who leads the Los Angeles Police Department’s Hollywood
                         Division, said officers stopped and identified the motorist, although they didn’t
                         immediately arrest him. The motorist told them that protesters had attacked his car
                         first, according to Lurie, who added that officers have noted damage to the car.




https://www.latimes.com/california/story/2020-09-24/breonna-taylor-hollywood-protest                                          Exhibit F - 23 2/7
10/22/2020                                             Vehicle hits Breonna Taylor protester in Hollywood - Los Angeles Times




                         A protester who was hit by a car is attended to as paramedics arrive on Sunset Boulevard. (Wally Skalij/Los Angeles
                         Times)



                         Christian Monterrosa, a freelance photojournalist who was following the protest, said
                         the truck was traveling against the flow of the crowd — west, when the group was
                         walking east — when protesters began crowding the vehicle, trying to bring it to a
                         stop.


                         “I would say the truck instigated the incident, definitely,” Monterrosa said, noting
                         that other motorists had yielded to the demonstrators.

                                                                             ADVERTISEMENT


                                                                                                 Ads by
                                                                                           Send feedback      Why this ad?




                                               WORLD & NATION

                                               Photos: Protests over charging decision in Breonna Taylor case
                                               Sep. 25, 2020




                         Nicholas Prange, a spokesperson for the Los Angeles Fire Department, said
                         paramedics were called just before 9 p.m. to the corner of Sunset Boulevard and
                         Seward Street. An ambulance transported at least one person to a hospital with minor
https://www.latimes.com/california/story/2020-09-24/breonna-taylor-hollywood-protest                                                           Exhibit F - 24 3/7
10/22/2020                                          Vehicle hits Breonna Taylor protester in Hollywood - Los Angeles Times

                         injuries, according to the LAPD. Lurie said the person was in stable condition and
                         refused to cooperate with police.


                         Caution: Video contains graphic content and strong language.



                                              jessicarayerogers
                                              @jessicarayerog1

                                     Content warning. Protesters get struck by car during
                                     Hollywood march/protest #losangeles #protest #hollywood




                                     9:21 PM · Sep 24, 2020

                                          8.7K         7.1K people are Tweeting about this




                         Moments after the incident and a few blocks east on Sunset Boulevard, a white Prius
                         tried to drive through the fringes of a group of demonstrators who had gathered in an
                         intersection, according to the LAPD and footage from KCAL-TV Channel 9’s chopper,
                         Sky9.


                         “It wasn’t traveling at a fast speed — it was inching forward, trying to get past, and
                         that upset people,” said Monterrosa, the photojournalist.


                         People in the crowd began striking the car’s windows and doors, the news footage
                         shows. After the Prius cleared the crowd, a black pickup truck with several people
                         sitting in the bed gave chase, accelerated ahead of the Prius and pulled to an abrupt
                         halt. A man got out of the truck and, according to the footage, appeared to try to pull
                         the driver out of the Prius.


                         The Prius reversed and collided with a green Mustang convertible, which was
                         associated with the protest, according to the LAPD. A person got out of the
                         convertible and began striking the Prius with a flagpole, the footage shows, and
                         another person arrived on a skateboard, which he used to smash the Prius’
                         windshield. The motorist drove off but was detained a few blocks away by the LAPD.
                         No one was injured in the incident, according to police.
https://www.latimes.com/california/story/2020-09-24/breonna-taylor-hollywood-protest                                         Exhibit F - 25 4/7
10/22/2020                                              Vehicle hits Breonna Taylor protester in Hollywood - Los Angeles Times




                         A victim is comforted after being hit by a hit and run driver on Sunset Blvd. as she was protesting the Kentucky grand
                         jury’s decision in the Breonna Taylor case. (Robert Gauthier/Los Angeles Times)



                         Police have identified the motorists involved in both incidents, which were still being
                         investigated, the LAPD said in a statement. Lurie, the Hollywood captain, said
                         detectives will review whether the motorists, both of whom maintain they were
                         accosted by protesters, are “the suspect of a hit-and-run or the victim of an assault.”
                         Cases could be presented to either county or city prosecutors for charging
                         consideration, he said.

                                                                              ADVERTISEMENT


                                                                                                   Ads by
                                                                                            Send feedback       Why this ad?




                         Meanwhile, protesters continued to march along Fountain Avenue, just south of
                         Sunset. Mo Broughton, 32, of Hollywood used a megaphone to urge protesters to stay
                         behind vehicles that were part of the protest.


                         “Please stay behind the cars — it’s for your protection,” she yelled.


                         An estimated 350 people took to the streets in Hollywood on Thursday night,
                         according to Lurie. Most were peaceful but about 20 were “violent,” the captain said,

https://www.latimes.com/california/story/2020-09-24/breonna-taylor-hollywood-protest                                                              Exhibit F - 26 5/7
10/22/2020                                            Vehicle hits Breonna Taylor protester in Hollywood - Los Angeles Times

                         painting graffiti and lighting fires in a pair of trash cans.




                         A Prius runs through a crowd of people on Sunset Boulevard and North Cahuenga Boulevard during a protest held for
                         Breonna Taylor in Hollywood. (Josie Norris/Los Angeles Times)



                         Times staff writer Kevin Rector contributed to this report.




                          CALIFORNIA




                                                                The stories shaping California
                                       Get up to speed with our Essential California newsletter, sent six days a week.



                           Enter Email Address


                                                                            SIGN ME UP

                         You may occasionally receive promotional content from the Los Angeles Times.




                                       Matthew Ormseth

                            Twitter      Instagram      Email       Facebook



                         Matthew Ormseth is a reporter for the Los Angeles Times. Before joining The Times
                         in 2018, he covered city news and state politics at the Hartford Courant. He grew up
                         in Arcadia and graduated from Cornell University.



https://www.latimes.com/california/story/2020-09-24/breonna-taylor-hollywood-protest                                                         Exhibit F - 27 6/7
